      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 1 of 50 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


OTTER PRODUCTS, LLC, and                      )
TREEFROG DEVELOPMENTS, INC.,                  )
                                              )
                       Plaintiffs,            )       Case No. _________________
                                              )
       v.                                     )
                                              )
FELLOWES, INC.                                )       JURY TRIAL DEMANDED
                                              )
                       Defendant.             )
                                              )

                                          COMPLAINT

       Plaintiff Otter Products, LLC (“OtterBox”) and TreeFrog Developments Inc. (“TreeFrog

Developments,” and collectively with OtterBox, “Plaintiffs”), for their Complaint against

Defendant Fellowes, Inc. (“Fellowes”), state and allege as follows:

                                            PARTIES

       1.      OtterBox is a limited liability company duly organized and existing under the laws

of the State of Colorado, having its principal place of business located at 209 S. Meldrum Street,

Fort Collins, Colorado 80521. Among other things, OtterBox designs, manufacturers, and markets

protective cases, to protect smart phones and tablet computers in all environments, under the

OtterBox and LifeProof marks.

       2.      TreeFrog Developments is a corporation duly organized and existing under the laws

of the State of Delaware, having its principal place of business at 15110 Avenue of Science, San

Diego, California 92128.      TreeFrog Developments developed the original LifeProof brand

protective case products and licensed various intellectual property for related patents, trade dress,

trademarks, and other intellectual property to OtterBox.
      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 2 of 50 PageID #:2




       3.      Fellowes is an Illinois corporation headquartered in Itasca, Illinois with its principal

place of business at 1789 Norwood Avenue, Itasca, Illinois 60143.

                                 JURISDICTION AND VENUE

       4.      This action arises under the federal Lanham Act, 15 U.S.C. §§ 1051 et seq., the

Patent Act, 35 U.S.C. §§ 1 et seq., and related laws of the State of Illinois.

       5.      This Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121,

and 28 U.S.C. §§ 1331 and 1338. Because Plaintiffs and Fellowes are citizens of different states

and the matter in controversy exceeds $75,000 exclusive of fees and costs, this Court also has

diversity jurisdiction over the parties under 28 U.S.C. § 1332.

       6.      This Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28

U.S.C § 1367(a), as the state law claims are so closely related to the Plaintiffs’ federal claims for

unfair competition and trade dress infringement under the Lanham Act that they form part of the

same case or controversy and derive from a common nucleus of operative facts.

       7.      On information and belief, Defendant’s products that are alleged herein to infringe

upon Plaintiffs’ trade dress and patent rights, and which further constitute Illinois statutory

deceptive trade practices and common law unfair competition in Plaintiffs’ related state law

claims, were and continue to be used, imported, offered for sale, and/or sold in this District.

       8.      This Court has personal jurisdiction over Fellowes, because Fellowes is

incorporated in the State of Illinois, maintains its principal place of business within this District,

engages in continuous and systematic business activities in this District, and has committed the

acts of trade dress infringement, patent infringement, Illinois statutory deceptive trade practices,

and common law unfair competition complained of herein in this District.




                                                  2
      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 3 of 50 PageID #:3




          9.    Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400(b) because

Fellowes is deemed to be a resident of this District based on its principal place of business, has a

regular and established place of business in this District, and has committed tortious acts in this

District as complained of herein.

                                    GENERAL ALLEGATIONS

          10.   In 1998, Curtis R. Richardson founded OtterBox out of his garage in Fort Collins,

Colorado. In that garage, Mr. Richardson created a novel, first-of-its-kind prototype of a protective

case designed to allow users to protect their mobile devices without sacrificing access to the

device’s controls or the use of the device. The product line became a rapid success in the

marketplace, quickly cementing OtterBox’s reputation for high-quality, protective cases for

mobile devices.

          11.   Since those early days developing protective cases, OtterBox has maintained a

reputation as a leading innovator in device protection and interaction. Throughout its product

lines, OtterBox incorporates creativity, careful engineering, and cutting-edge design.

          12.   In the years that followed, OtterBox engineered and developed new technologies

and designs. These designs included the benchmark DEFENDER Series brand cases with a dual-

layer hard shell and cushion layer design, the COMMUTER Series brand cases with a

characteristic polycarbonate shell over a cushioned slipcover, the SYMMETRY Series brand cases

with an ultra-slim profile, polycarbonate exterior bonded with an internal cushion layer, and many

others.

          13.   OtterBox’s industry-leading efforts to develop and implement new technologies for

these and other protective cases have been recognized through the award of numerous patents.




                                                 3
      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 4 of 50 PageID #:4




Today, over 150 utility patents are assigned to OtterBox, protecting various aspects and

embodiments of its industry-leading protective cases.

       14.     The OtterBox DEFENDER Series brand cases, for example, embody technology

disclosed in at least U.S. Patent No. 9,498,033 and many others. (www.otterbox.com/ip). The

COMMUTER Series brand cases include teachings disclosed in at least U.S. Patent Nos.

9,498,033; 9,906,259; and 10,044,396. (Id.). The SYMMETRY Series cases include technology

from at least U.S. Patent Nos. 9,498,033; 9,906,259; and 10,044,396.

       15.     Each of these OtterBox brand product lines have been identified as patented

articles, including by marking the protective cases with “Patents: www.otterbox.com/ip”, to notify

the public that they incorporated patented teachings and technologies.

     Plaintiffs’ Development of and Rights in the LIFEPROOF Trade Dress and Patents

       16.     In 2009, Gary Rayner invented a protective case to allow users to protect their

mobile devices from dirt, snow, water, and drops. Mr. Rayner founded TreeFrog Developments

and adopted the mark LIFEPROOF to identify and distinguish the product line from other, less

protective cases in the market.

       17.     At least as early as May 27, 2011, TreeFrog Developments began using the

LIFEPROOF mark in connection with protective cases, encasements, housings, covers, and

carrying cases, and most famously for the Apple iPhone and other smart phone devices.

       18.     From the beginning, TreeFrog Developments conceived of, developed, and adopted

a unique overall appearance for its protective cases. In 2011, TreeFrog Developments released a

protective case for the Apple iPhone 4S (the LifeProof FRĒ), featuring characteristic “curved side

bumpers” that framed the mute toggle and volume buttons:




                                                4
     Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 5 of 50 PageID #:5




The curved, mirrored design of the two side bumpers serves to visually link each of the features

on the device—e.g., the mute toggle and volume buttons for the Apple iPhone—into a single

design element.

       19.    In 2013, Plaintiffs OtterBox and TreeFrog Developments agreed to work together

to implement, develop, and evolve the overall appearance of LifeProof-branded products. As part

of that relationship, the Plaintiffs agreed that OtterBox would own any subsequent developments,

modifications and enhancements that it contributed to the LIFEPROOF intangible properties

through that collaboration, including to the LIFEPROOF trademarks, trade dress, and

improvements to inventions patented by TreeFrog Development.

       20.    In 2014, and under the scope of the Plaintiffs’ relationship, Plaintiff OtterBox

conceptualized and developed the use of contrast piping—the “color pop band”—and a branding

tag on the side of LifeProof brand cases. These design elements were first incorporated into the



                                               5
      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 6 of 50 PageID #:6




overall appearance of the LifeProof FRĒ for the Apple iPhone 6, released in 2014, and have been

used repeatedly and consistently in the years that followed for additional protective case offerings.

       21.     Today, and through the combined efforts of Plaintiffs, LifeProof brand protective

cases implement cutting-edge technology to maximize protection while ensuring that users can

continue to access the features and controls of their mobile devices. These efforts to innovate and

engineer new protective technologies have resulted in the issuance of over three dozen utility

patents.

       22.     These innovative teachings are implemented by and featured in products across the

LifeProof brand product lines.      The LifeProof FRĒ brand cases, for example, implement

technology disclosed by U.S. Patent Nos. 8,342,325; 8,393,466; 8,526,180; 8,531,834; 8,564,950;

and 9,549,598, amongst others. (www.lifeproof.com/ip). The LifeProof FRĒ Power brand cases

include teachings from U.S. Patent No. 8,526,180; 8,531,834; 8,564,950; and 9,549,598, amongst

others. (Id.) And the innovative LifeProof NÜÜD, which offered a first-of-its-kind waterproof

case without use of a membrane, included technology from at least U.S. Patent Nos. 8,526,180;

8,531,834; and 8,564,950. Id.

       23.     Each of these LifeProof brand product lines have been identified as patented

articles, including by marking the protective cases with “Patents: www.lifeproof.com/ip”, to notify

the public that they incorporated patented teachings and technologies.

                                 The LIFEPROOF Trade Dress

       24.     Beginning with the original cases designed by TreeFrog Developments and through

the design and development of protective cases for later generations of iPhones and other smart

devices, the overall appearance of LifeProof brand protective cases is unique, aesthetic and non-

functional, and consumers have come to associate these features with the LIFEPROOF brand.


                                                 6
      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 7 of 50 PageID #:7




These features serve as trade dress, by serving as an indicator of the source of LifeProof brand

products (“LIFEPROOF Trade Dress”).

       25.     The LIFEPROOF Trade Dress includes, individually and in combination, the

following features: (1) curved side bumpers framing the mute toggle and volume buttons; (2) color

pop band between the top and bottom members of the protective case; (3) a trapezoidal branding

tag on the side of the case; and (4) where the protective case includes speaker apertures, speaker

aperture contrast piping. Reproduced below is an image of an exemplar LifeProof brand product

bearing the LIFEPROOF Trade Dress:




                                                7
      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 8 of 50 PageID #:8




                                      LIFEPROOF Trade Dress




             (1)




                                                                                (2)




                                                                                  (3)




                                       (4)

                      LifeProof FRĒ for iPhone 7 and 8 (www.lifeproof.com)
              Including (1) curved side bumpers; (2) color pop band; (3) branding tag;
                              and (4) speaker aperture contrast piping.


       26.         LifeProof-branded products sold by Plaintiff OtterBox use the distinctive

LIFEPROOF Trade Dress in commerce to visually identify LifeProof-branded products and

distinguish LifeProof brand products in the marketplace for consumers.

       27.         In turn, these protected elements and the resulting LIFEPROOF Trade Dress allow

customers to associate products with the quality, reputation, and goodwill of the LifeProof brand.

       28.         LifeProof-branded products have received numerous industry awards and

recognitions from organizations and publications such as PCMag, Parent Tested Parent Approved,

                                                  8
         Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 9 of 50 PageID #:9




and Field & Stream. The LIFEPROOF brand has the second-highest aided advertising awareness

of all major providers of protective cases for personal mobile devices, tied with Apple and second

only to OtterBox itself.

          29.     Through the course of these sales and their relationship, Plaintiffs have invested

significant resources in marketing, promoting, and advertising the LifeProof brand products. Since

2014, OtterBox has spent over $50 million on advertising, including prominent imagery of

protective cases featuring the LIFEPROOF Trade Dress. OtterBox has also appeared at trade

shows, hosting booths and again using prominent imagery of the LIFEPROOF Trade Dress.

OtterBox has also expanded and increased brand awareness by sponsoring events such as Red Bull

Cliff Diving, World Surf League, and the X Games.

          30.     Driven by Plaintiffs’ promotional efforts and the brand recognition enabled by the

LIFEPROOF Trade Dress, LifeProof brand products have been the subject of over 2,500 unique

media stories, both online and in print. Among others, these have included media stories on:

     •     Buzzfeed                     •   Outside                     •   TechCrunch

     •     9to5 Mac                     •   Golf Digest                 •   Fatherly

     •     Trend Hunter                 •   Wall Street Journal         •   Popular Science

     •     Health                       •   Business Insider            •   Runner’s World

     •     Gear Patrol                  •   USA Today                   •   Tom’s Guide

     •     Forbes                       •   GQ                          •   Afar

     •     SELF

          31.     Based on unique visitor information for each website, media mentioning

LifeProof’s products have been viewed more than 5.25 billion times.




                                                  9
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 10 of 50 PageID #:10




       32.     These efforts to build awareness of and familiarity with the LIFEPROOF Trade

Dress, combined with Plaintiffs’ reputation for engineering and manufacturing the most protective,

highest quality cases on the market, have enabled Plaintiffs to sell millions of LifeProof-branded

protective cases.

       33.     Since 2011, Plaintiffs have sold more than 50 million LifeProof-branded cases in

the United States, generating over $1.8 billion in sales.

       34.     The LIFEPROOF Trade Dress, through Plaintiffs’ distinctive design efforts, careful

cultivation of goodwill, and hard-earned reputation for high-quality, has acquired additional

distinctiveness and secondary meaning in the marketplace.

                    Blackweb Products and Use of the LIFEPROOF Trade Dress

       35.     On information and belief, Fellowes designs, manufactures, uses, imports, and

offers for sale, and sells for distribution through Walmart’s online and brick-and-mortar stores

nationwide, the Blackweb Waterproof Phone Case and Blackweb Rugged Phone Case products.

       36.     Fellowes offers Blackweb Waterproof Phone Case products for at least the Apple

iPhone 7/8, the Apple iPhone XR, and the Apple iPhone Xs and, on information and belief,

previously offered the Blackweb Waterproof Phone Case for at least the Apple iPhone Xs Max

and Samsung Galaxy J7 (collectively, the “Blackweb Waterproof Phone Case products,” and

exclusive of the Blackweb Waterproof Phone Case for the Samsung Galaxy J7, the “Blackweb

Waterproof Phone Case for Apple iPhone products”).

       37.     Fellowes offers Blackweb Rugged Phone Case products for at least the Apple

iPhone 6/6S/7/8, the Apple iPhone 6+/7+/8+, the Apple iPhone X/Xs, the Apple iPhone XR, the

Apple iPhone Xs Max, the Samsung Galaxy S10, the Samsung Galaxy S10+, and the Samsung

Galaxy S10E (collectively, the “Blackweb Rugged Phone Case products”)


                                                 10
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 11 of 50 PageID #:11




       38.    For example, although the external packaging of the Blackweb Waterproof Phone

Case for the iPhone 7/8 assigns ownership of the “BLACKWEB” mark to Walmart, Inc. and

purports that the product is “Distributed by Walmart Inc.,” the internal brochure informs that

Defendant “Fellowes warrants products to be free from defects in manufacturing” and instructs

consumers to contact Fellowes directly for customer support and warranty questions.

       39.    On information and belief, Fellowes intentionally and willfully set out to benefit

from the Plaintiffs’ years of investment and labor in the LifeProof brand product lines by

intentionally copying the LifeProof brand cases in nearly every respect, including at least the

LIFEPROOF Trade Dress and features as well as Plaintiffs’ technologies protected by numerous

patents assigned to OtterBox and TreeFrog Developments.

       40.    On information and belief, Fellowes copied the LIFEPROOF Trade Dress in order

to confuse consumers and improperly benefit from Plaintiffs’ reputation for engineering and

manufacturing the most protective, highest quality cases on the market.

       41.    Fellowes’ continued sale of the Blackweb Waterproof Phone Case products, using

the LIFEPROOF Trade Dress, is likely to cause consumers to confuse the Blackweb Waterproof

Phone Case products as a LifeProof brand product sold by Plaintiffs.

       42.    That is, because of Fellowes’ improper and unauthorized use of the LIFEPROOF

Trade Dress, consumers are likely to mistakenly believe that the Blackweb Waterproof Phone Case

products are manufactured by, authorized by, or otherwise affiliated in some way with Plaintiffs

and their combined history of designing and making protective cases of the highest quality.

       43.     Fellowes’ use of the LIFEPROOF Trade Dress is likely to confuse consumers,

especially as the infringing Blackweb Waterproof Phone Case products are currently sold, not only




                                               11
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 12 of 50 PageID #:12




through the same trade channels, but also physically alongside and in-between Plaintiffs’ marquee

products in Walmart stores:




       44.    The unauthorized Blackweb Waterproof Phone Case products are also available

through Walmart’s website, at www.walmart.com, where they are sold alongside LifeProof brand

products authorized to use the LIFEPROOF Trade Dress:




                                     Source: Walmart.com


                                               12
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 13 of 50 PageID #:13




       45.     On information and belief, Fellowes designed, manufactured, marketed, and sells

in commerce in this District—and by virtue of its distribution relationship with Walmart,

throughout the United States—the Blackweb Waterproof Phone Case products to directly compete

with LifeProof brand products.

                                             COUNT I

                     Lanham Act Infringement of LIFEPROOF Trade Dress,
                                      15 U.S.C. § 1125(a)

       46.     Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

       47.     As its first claim for relief, Plaintiffs allege trade dress infringement pursuant to 15

U.S.C. § 1125(a), based on Fellowes’ unauthorized adoption and use in commerce of the

LIFEPROOF Trade Dress in the design of the Blackweb Waterproof Phone Case products.

       48.     On information and belief, Fellowes sells and distributes the Blackweb Waterproof

Phone Case products to directly compete with and replace sales of Plaintiffs’ LifeProof brand

protective cases.

       49.     As set forth above, the LIFEPROOF Trade Dress includes protected elements,

including: (1) curved side bumpers flanking the mute toggle and volume buttons; (2) color pop

band between the top and bottom members of the protective case; (3) a branding tag; and (4)

speaker aperture contrast piping. The Blackweb Waterproof Phone Case products improperly

adopt and use these protected features, individually and in combination, and thereby infringe upon

the LIFEPROOF Trade Dress.

       50.     As set forth in the exemplary protected elements below, and on information and

belief, Fellowes adopted each of the protected elements in order to adopt the LIFEPROOF Trade




                                                 13
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 14 of 50 PageID #:14




Dress, in order to directly compete with and replace genuine LifeProof-branded products in the

marketplace.


                                 LifeProof FRĒ for            Blackweb Waterproof Phone
         Element                                                         Case
                                     iPhone 7/8
                                                                    for iPhone 7/8

  Curved Side Bumpers




     Color Pop Band
            &
     Brand Tagging




                                             14
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 15 of 50 PageID #:15




                                    LifeProof FRĒ for              Blackweb Waterproof Phone
          Element                                                             Case
                                        iPhone 7/8
                                                                         for iPhone 7/8


    Speaker Aperture
     Contrast Piping


         51.   By virtue of Plaintiffs’ hard work and investments, including through their

respective contributions to the development of the unique overall image of LifeProof brand

products and significant efforts marketing and advertising LifeProof’s protective case products,

the LIFEPROOF Trade Dress has acquired a secondary meaning, serving to visually identify

authentic LifeProof brand products instantly and to distinguish LifeProof brand products in the

marketplace for consumers.

         52.   The design of each of these elements, individually and in combination, is non-

functional, and instead contributes to and creates the unique and distinguishable LIFEPROOF

Trade Dress.

         53.   First, the abundant alternative case designs that either use different designs for the

side bumpers or exclude them altogether, demonstrates the shape with one gently curved corner

employed by LifeProof is neither necessary nor essential to effective competition in the protective

phone case market. A non-exhaustive sampling of such alternative (and null) designs are included

below:

               Product                                         Detail



           LifeProof FRĒ for
               iPhone 7/8




                                                15
Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 16 of 50 PageID #:16




          Product                                     Detail



Blackweb Waterproof Phone
    Case for iPhone 7/8




  Tech21 Evo Aqua 360°
   Edition for iPhone 7

                              Source: www.youtube.com/ (Tech21 Official Channel)




Punk Case iPhone 7 Studstar
          Series

                                             Source: www.punkcase.com



 Catalyst Impact Protection
    Case for iPhone 7/8

                                         Source: www.catalystcase.com




                                        16
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 17 of 50 PageID #:17




       54.      Second, the color pop band employed in the LIFEPROOF Trade Dress between the

top and bottom members of the protective case is solely aesthetic, and serves no utilitarian

function:

    Product                                          Side Profile

    LifeProof
     FRĒ for
   iPhone 7/8

   Blackweb
  Waterproof
  Phone Case
 for iPhone 7/8
       55.      Indeed, the color pop band consists of the same physical material as the frame of

the top and bottom members of the LifeProof brand protective cases, and therefore does not

provide additional protective qualities that would not be served by the use of a single shade or hue

of plastic. Further, the introduction of a second color to the injection molding process introduces

added complexity and increases the cost of manufacture without affording additional utility,

leaving the election to include the color pop band solely an aesthetic consideration.

       56.      Third, the use of a trapezoidal branding tag employed in the LIFEPROOF Trade

Dress is an aesthetic and marketing consideration, which provides no added functionality or utility:




                                                17
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 18 of 50 PageID #:18




    Product                                          Side Profile

    LifeProof
     FRĒ for
   iPhone 7/8

   Blackweb
  Waterproof
  Phone Case
      for
  iPhone 7/8

       57.      As with the manufacturing process for color pop band, introduction of a branding

tag in a contrast shade or hue on the side of products using the LIFEPROOF Trade Dress increases

cost and complexity of manufacture without providing any additional protective qualities.

       58.      Fourth, on the designs for certain protective cases such as the FRĒ for the Apple

iPhone 7/8, Plaintiffs have extended the color pop band element of the LIFEPROOF Trade Dress

to include contrast piping around speaker apertures at the base of the phone:




                                                18
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 19 of 50 PageID #:19




                                              Product
                 LifeProof FRĒ                            Blackweb Waterproof Phone Case
                  (iPhone 7/8)                                     (iPhone 7/8)




       59.      As with the color pop band and branding tag discussed above, the use of a contrast

shade or hue around the speaker apertures in the LIFEPROOF Trade Dress increases cost and

complexity of manufacture without providing any additional protective qualities or acoustic

enhancements.

       60.      On information and belief, by using the LIFEPROOF Trade Dress without

authorization to create a product so aesthetically and visually similar to Plaintiffs’ LifeProof brand


                                                 19
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 20 of 50 PageID #:20




products, Fellowes intends that consumers will mistakenly believe the Blackweb Waterproof

Phone Case products are related to, affiliated, or otherwise authorized by Plaintiffs:

                 LifeProof FRÉ                           Blackweb Waterproof Phone Case
                  (iPhone 7/8)                                    (iPhone 7/8)




                 LifeProof FRĒ                           Blackweb Waterproof Phone Case
                  (iPhone XR)                                     (iPhone XR)




       61.     In so doing, on information and belief, Fellowes intends that consumers will

mistakenly purchase the Blackweb Waterproof Phone Case products as a result in order to

improperly benefit through higher sales, to the detriment of Plaintiffs’ own sales.


                                                20
     Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 21 of 50 PageID #:21




        62.     Though this ongoing, unauthorized use, Fellowes infringes the LIFEPROOF Trade

Dress and unfairly competes with Plaintiffs in the marketplace.

        63.     The marketing, offer for sale, and sale of the Blackweb Waterproof Phone Case

products are likely to cause confusion, mistake, or otherwise deceive the relevant public, including

consumers shopping at Walmart’s physical and online locations nationwide.

        64.     Fellowes’ actions irreparably harm the value of Plaintiffs’ LIFEPROOF Trade

Dress, and further cause irreparable injury to Plaintiffs’ invaluable reputation and goodwill as

market leaders in the protective case market.

        65.     As demonstrated through the wholesale mimicry of Plaintiffs’ LifeProof brand

protective cases, Fellowes created, adopted, and used in commerce the design of the Blackweb

Waterproof Phone Case products with full knowledge of Plaintiffs’ rights in the LIFEPROOF

Trade Dress.

        66.     Consequently, Fellowes’ efforts to sell and its sales of the Blackweb Waterproof

Phone Case products have been and continue to be in bad faith and with a willful and deliberate

intent to pass off these products as those of Plaintiffs, in order to trade on the goodwill carefully

cultivated and developed by Plaintiffs since the release of the first products in 2011 and over the

course of their relationship.

        67.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case within the meaning of 15 U.S.C. § 1117(a). Plaintiffs are entitled to the recovery

of their actual and enhanced damages or the disgorgement of Fellowes’ profits, of Plaintiffs’

attorneys’ fees, and of the costs of this litigation.




                                                   21
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 22 of 50 PageID #:22




       68.     Unless the Court intervenes and restrains further misconduct and unfair

competition, Fellowes will continue its efforts to confuse and mislead consumers in the

marketplace, and to improperly draw upon Plaintiffs’ good reputation and customer goodwill.

       69.     Unchecked, Fellowes’ infringing activities have injured Plaintiffs, and unjustly

enriched Fellowes, which activities will continue to cause substantial and irreparable injuries and

damage to the public and to Plaintiffs. Plaintiffs have no remedy at law adequate to fully

compensate the injury and damages caused by Fellowes’ ongoing trade dress infringement.

                                            COUNT II

                         Federal Unfair Competition, 15 U.S.C. § 1125(a)

       70.     Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

       71.     The acts of Fellowes complained of herein constitutes federal unfair competition

and false designation of origin in violation of the Lanham Act, 15 U.S.C. § 1125(a).

       72.     Fellowes’ activities are likely to cause confusion, mistake, or deception among

consumers, purchasers, and users of the parties’ goods as to the source or origin, and as to the

approval or sponsorship of, affiliation between, or endorsement by Plaintiff’s and Fellowes, in

violation of 15 U.S.C. § 1125(a).

       73.     By virtue of its distribution relationship with Walmart, Fellowes’ Blackweb

Waterproof Phone Case product is in interstate commerce, including at least availability for sale

through Walmart’s physical and online stores.

       74.     Plaintiffs have suffered and continue to suffer damages resulting from Fellowes’

improper conduct, including, without limitation, through the loss of sales Plaintiffs would have

made but for Fellowes’ actions in an amount to be proven at trial, and through the loss of goodwill,

injury to reputation, and loss of exclusivity in Plaintiff’s LIFEPROOF Trade Dress rights.
                                                22
     Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 23 of 50 PageID #:23




        75.     As the direct and, on information and belief, intended result of Fellowes’ conduct,

Fellowes has been unjustly enriched through the sales of Blackweb Waterproof Phone Case

products. Fellowes should be ordered to disgorge any and all profits earned as a result of its

unlawful conduct.

        76.     Unless the Court intervenes and restrains further misconduct and unfair

competition, Fellowes will continue its efforts to confuse and mislead consumers in the

marketplace, and to improperly draw upon Plaintiffs’ good reputation and customer goodwill.

        77.     Unchecked, Fellowes’ infringing activities have injured Plaintiffs, and unjustly

enriched Fellowes, which activities will continue to cause substantial and irreparable injuries and

damage to the public and to Plaintiffs. Plaintiffs have no remedy at law adequate to fully

compensate the injury and damages caused by Fellowes’ ongoing trade dress infringement.

        78.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case within the meaning of 15 U.S.C. § 1117(a). Plaintiffs are entitled to the recovery

of their actual and enhanced damages or the disgorgement of Fellowes’ profits, of Plaintiffs’

attorneys’ fees, and of the costs of this litigation.

                                              COUNT III

                             Dilution of the LIFEPROOF Trade Dress,
                                        15 U.S.C. § 1125(c)

        79.     Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

        80.     As set forth in detail, above, the LIFEPROOF Trade Dress is distinctive, well-

known and famous, and serves to instantly and visually identify Plaintiffs’ LifeProof brand

products to consumers in the marketplace.




                                                   23
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 24 of 50 PageID #:24




       81.       Defendant Fellowes is using the LIFEPROOF Trade Dress in the market without

authorization.

       82.       Fellowes’ use of protected design elements and the LIFEPROOF Trade Dress

began after Plaintiffs’ conception, development, and application of the LIFEPROOF Trade Dress

for its LifeProof brand products.

       83.       Indeed, and on information and belief, Fellowes intentionally set out to copy

Plaintiffs’ LIFEPROOF Trade Dress across various products.

       84.       Fellowes’ unauthorized actions are likely to weaken, and on information and belief

have weakened, the ability of the LIFEPROOF Trade Dress to clearly distinguish the source of

LifeProof brand products in the marketplace.

       85.       Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case within the meaning of 15 U.S.C. § 1117(a).

       86.       Fellowes’ actions have irreparably harmed Plaintiffs, including through damage to

Plaintiff’s goodwill, reputation, and business, and the value of Plaintiffs’ LIFEPROOF Trade

Dress. Such harm will continue if Defendant is not enjoined from further use.

                                             COUNT IV

                 Infringement of U.S. Patent No. 8,342,325, under 35 U.S.C. § 271

       87.       Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       88.       As its fourth claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 8,342,325, entitled “Housing for receiving and encasing an object” (the “’325 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on January

1, 2013. A true and correct copy of the ’325 Patent is attached as Exhibit A1.



                                                  24
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 25 of 50 PageID #:25




       89.      The ’325 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.

       90.      The rights, title, and interest in the ’325 Patent were assigned to TreeFrog

Developments—the sole owner of the ’325 Patent—and licensed to OtterBox.

       91.      Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking its embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’325 Patent.

       92.      By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’325 Patent.

       93.      Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       94.      Further, counsel for Plaintiffs provided actual notice of the ’325 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.

That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’325

Patent, among others.

       95.      Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated.




                                                 25
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 26 of 50 PageID #:26




       96.      By virtue of this deliberate conduct, Fellowes’ infringement of the ’325 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       97.      Fellowes has at no time been licensed to practice the teachings of the ’325 Patent.

       98.      Fellowes has infringed and continues to infringe one or more claims of the ’325

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       99.      For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 1 of the ’325 Patent, as shown in Exhibit A2.

       100.     Further, Fellows has contributorily infringed and induced infringement of the ’325

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’325

Patent through at least the use the product.

       101.     As set forth in Exhibit A2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 1 of the ’325 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 1 of the ’325 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       102.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       103.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.




                                                 26
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 27 of 50 PageID #:27




                                               COUNT V

                Infringement of U.S. Patent No. 8,393,466, under 35 U.S.C. § 271

       104.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       105.     As its fifth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 8,393,466, entitled “Housing for encasing an object” (the “’466 Patent”), which was duly and

lawfully issued by the United States Patent and Trademark Office on March 12, 2013. A true and

correct copy of the ’466 Patent is attached as Exhibit B1.

       106.     The ’466 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.

       107.     The rights, title, and interest in the ’466 Patent were assigned to TreeFrog

Developments—the sole owner of the ’466 Patent—and licensed to OtterBox.

       108.     Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’466 Patent.

       109.     By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’466 Patent.

       110.     Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       111.     Further, counsel for Plaintiffs provided actual notice of the ’466 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.
                                                  27
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 28 of 50 PageID #:28




That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’466

Patent, among others.

       112.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated.

       113.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’466 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       114.    Fellowes has at no time been licensed to practice the teachings of the ’466 Patent.

       115.    Fellowes has infringed and continues to infringe one or more claims of the ’466

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       116.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 1 of the ’466 Patent, as shown in Exhibit B2.

       117.    Further, Fellows has contributorily infringed and induced infringement of the ’466

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’466

Patent through at least the use the product.

       118.    As set forth in Exhibit B2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 1 of the ’466 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 1 of the ’466 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.


                                                28
      Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 29 of 50 PageID #:29




        119.    Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

        120.    Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                             COUNT VI

                Infringement of U.S. Patent No. 8,526,180, under 35 U.S.C. § 271

        121.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

        122.    As its sixth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 8,526,180, entitled “Housing for encasing an object having an electrical connection” (the

“’180 Patent”), which was duly and lawfully issued by the United States Patent and Trademark

Office on September 3, 2013. A true and correct copy of the ’180 Patent is attached as Exhibit

C1.

        123.    The ’180 Patent lists Gary Rayner as inventor.

        124.    The rights, title, and interest in the ’180 Patent were assigned to TreeFrog

Developments—the sole owner of the ’180 Patent—and licensed to OtterBox.

        125.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’180 Patent.

        126.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’180 Patent.



                                                  29
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 30 of 50 PageID #:30




       127.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       128.    Further, counsel for Plaintiffs provided actual notice of the ’180 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.

That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’180

Patent, among others.

       129.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated.

       130.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’180 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       131.    Fellowes has at no time been licensed to practice the teachings of the ’180 Patent.

       132.    Fellowes has infringed and continues to infringe one or more claims of the ’180

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       133.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 1 of the ’180 Patent, as shown in Exhibit C2.

       134.    Further, Fellows has contributorily infringed and induced infringement of the ’180

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case




                                                30
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 31 of 50 PageID #:31




products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’180

Patent through at least the use the product.

       135.     As set forth in Exhibit C2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 1 of the ’180 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 1 of the ’180 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       136.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       137.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                            COUNT VII

                Infringement of U.S. Patent No. 8,531,834, under 35 U.S.C. § 271

       138.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       139.     As its seventh claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 8,531,834, entitled “Housing for encasing a tablet computer” (the “’834 Patent”), which

was duly and lawfully issued by the United States Patent and Trademark Office on September 10,

2013. A true and correct copy of the ’834 Patent is attached as Exhibit D1.

       140.     The ’834 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.

       141.     The rights, title, and interest in the ’834 Patent were assigned to TreeFrog

Developments—the sole owner of the ’834 Patent—and licensed to OtterBox.
                                                 31
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 32 of 50 PageID #:32




       142.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’834 Patent.

       143.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’834 Patent.

       144.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       145.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated.

       146.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’834 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       147.    Fellowes has at no time been licensed to practice the teachings of the ’834 Patent.

       148.    Fellowes has infringed and continues to infringe one or more claims of the ’834

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       149.    For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 28 of the ’834 Patent, as shown in Exhibit D2.




                                                32
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 33 of 50 PageID #:33




       150.     Further, Fellows has contributorily infringed and induced infringement of the ’834

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’834

Patent through at least the use the product.

       151.     As set forth in Exhibit D2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 28 of the ’834 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 28 of the ’834 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       152.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       153.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                           COUNT VIII

                Infringement of U.S. Patent No. 8,564,950, under 35 U.S.C. § 271

       154.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       155.     As its eighth claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 8,564,950, entitled “Housing encasing a device having a switch” (the “’950 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on October

22, 2013. A true and correct copy of the ’950 Patent is attached as Exhibit E1.

       156.     The ’950 Patent lists Gary Rayner, Andrew C. Crawford, Alfred Blochlinger, and

Gareth F. Watt as inventors.
                                                 33
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 34 of 50 PageID #:34




       157.    The rights, title, and interest in the ’950 Patent were assigned to TreeFrog

Developments—the sole owner of the ’950 Patent—and licensed to OtterBox.

       158.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’950 Patent.

       159.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’950 Patent.

       160.    Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       161.    Further, counsel for Plaintiffs provided actual notice of the ’950 Patent in a letter

sent to Steven L. Carson, General Counsel of Defendant Fellowes, via FedEx on October 12, 2018.

That letter was delivered on October 15, 2018, and directed Mr. Carson’s attention to the ’950

Patent, among others.

       162.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues

to this day unabated.

       163.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’950 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       164.    Fellowes has at no time been licensed to practice the teachings of the ’950 Patent.


                                                34
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 35 of 50 PageID #:35




       165.     Fellowes has infringed and continues to infringe one or more claims of the ’950

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case for Apple iPhone products.

       166.     For example, the Blackweb Waterproof Phone Case for Apple iPhone products

meet each and every limitation of at least claim 17 of the ’950 Patent, as shown in Exhibit E2.

       167.     Further, Fellows has contributorily infringed and induced infringement of the ’950

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

for Apple iPhone products to Walmart, and through Walmart, to Fellowes’ customers who directly

infringe the ’950 Patent through at least the use the product.

       168.     As set forth in Exhibit E2, the Blackweb Waterproof Phone Case for Apple iPhone

products constitutes a material part of at least claim 17 of the ’950 Patent, which on information

and belief Fellowes knows are especially made for use in infringement of at least claim 17 of the

’950 Patent. The Blackweb Waterproof Phone Case for Apple iPhone products are not a staple

article of commerce suitable for a substantial non-infringing use.

       169.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       170.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                            COUNT IX

                Infringement of U.S. Patent No. 9,549,598, under 35 U.S.C. § 271

       171.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.



                                                 35
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 36 of 50 PageID #:36




       172.     As its ninth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 9,549,598, entitled “Housing for encasing an electronic device” (the “’598 Patent”), which

was duly and lawfully issued by the United States Patent and Trademark Office on January 24,

2017. A true and correct copy of the ’598 Patent is attached as Exhibit F1.

       173.     The ’598 Patent lists Gary Rayner, Andrew C. Crawford, and Alfred Blochlinger

as inventors.

       174.     The rights, title, and interest in the ’598 Patent were assigned to TreeFrog

Developments—the sole owner of the ’598 Patent—and licensed to OtterBox.

       175.     Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’598 Patent.

       176.     By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’598 Patent.

       177.     Further, on information and belief based on the wholesale mimicry of embodying

LifeProof brand products, Fellowes is, or has been, in physical possession of embodying LifeProof

brand products, carefully examined same, and thereby received direct knowledge that the

LifeProof brand products were patented by virtue of the physical marking.

       178.     Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated.




                                                  36
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 37 of 50 PageID #:37




       179.     By virtue of this deliberate conduct, Fellowes’ infringement of the ’598 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       180.     Fellowes has at no time been licensed to practice the teachings of the ’598 Patent.

       181.     Fellowes has infringed and continues to infringe one or more claims of the ’598

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case products.

       182.     For example, the Blackweb Waterproof Phone Case products meet each and every

limitation of at least claim 17 of the ’598 Patent, as shown in Exhibit F2.

       183.     Further, Fellows has contributorily infringed and induced infringement of the ’598

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’598

Patent through at least the use the product.

       184.     As set forth in Exhibit F2, the Blackweb Waterproof Phone Case products

constitute a material part of at least claim 17 of the ’598 Patent, which on information and belief

Fellowes knows are especially made for use in infringement of at least claim 17 of the ’598 Patent.

The Blackweb Waterproof Phone Case products are not a staple article of commerce suitable for

a substantial non-infringing use.

       185.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       186.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.




                                                 37
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 38 of 50 PageID #:38




                                               COUNT X

                Infringement of U.S. Patent No. 9,660,684, under 35 U.S.C. § 271

       187.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       188.    As its tenth claim for relief, Plaintiffs allege that Fellowes has infringed U.S. Patent

No. 9,660,684, entitled “Housing for encasing a mobile computing device ” (the “’684 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on May 23,

2017. A true and correct copy of the ’684 Patent is attached as Exhibit G1.

       189.    The ’684 Patent lists Gary Rayner as inventor.

       190.    The rights, title, and interest in the ’684 Patent were assigned to TreeFrog

Developments—the sole owner of the ’684 Patent—and licensed to OtterBox.

       191.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287.

       192.    On information and belief based on the wholesale mimicry of embodying LifeProof

brand products, Fellowes is, or has been, in physical possession of embodying LifeProof brand

products, carefully examined same, and thereby received direct knowledge that the LifeProof

brand products were patented by virtue of the physical marking.

       193.    Notwithstanding notice that the features and technologies of the LifeProof brand

products were covered by numerous patents, Fellowes deliberately and willfully copied the

embodying designs, which deliberate and willful copying, on information and belief, continues to

this day unabated.

       194.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’684 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       195.    Fellowes has at no time been licensed to practice the teachings of the ’684 Patent.



                                                 38
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 39 of 50 PageID #:39




       196.     Fellowes has infringed and continues to infringe one or more claims of the ’684

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Waterproof Phone Case for Apple iPhone products.

       197.     For example, the Blackweb Waterproof Phone Case for Apple iPhone products

meet each and every limitation of at least claim 8 of the ’684 Patent, as shown in Exhibit G2.

       198.     Further, Fellows has contributorily infringed and induced infringement of the ’684

Patent, and continues to do so, by offering to sell and selling the Blackweb Waterproof Phone Case

for Apple iPhone products to Walmart, and through Walmart, to Fellowes’ customers who directly

infringe the ’684 Patent through at least the use the product.

       199.     As set forth in Exhibit G2, the Blackweb Waterproof Phone Case for Apple iPhone

products constitute a material part of at least claim 15 of the ’684 Patent, which on information

and belief Fellowes knows are especially made for use in infringement of at least claim 15 of the

’684 Patent. The Blackweb Waterproof Phone Case for Apple iPhone products are not a staple

article of commerce suitable for a substantial non-infringing use.

       200.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       201.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                            COUNT XI

                Infringement of U.S. Patent No. 9,498,033, under 35 U.S.C. § 271

       202.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.



                                                 39
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 40 of 50 PageID #:40




       203.    As its eleventh claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 9,498,033, entitled “Protective enclosure for an electronic device” (the “’033 Patent”),

which was duly and lawfully issued by the United States Patent and Trademark Office on

November 22, 2016. A true and correct copy of the ’033 Patent is attached as Exhibit H1.

       204.    The ’033 Patent lists Curtis Richardson, Alan V. Morine, Brian P. Thomas, Jamie

L. Johnson, and Jason M. Thompson as inventors.

       205.    The rights, title, and interest in the ’033 Patent were assigned to OtterBox, which

is the sole owner of the ’033 Patent.

       206.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’033 Patent.

       207.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’033 Patent.

       208.    Notwithstanding notice that the features and technologies of the OtterBox products

were covered by numerous patents, Fellowes deliberately and willfully copied the embodying

designs, which deliberate and willful copying, on information and belief, continues to this day

unabated.

       209.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’033 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       210.    Fellowes has at no time been licensed to practice the teachings of the ’033 Patent.




                                                40
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 41 of 50 PageID #:41




       211.       Fellowes has infringed and continues to infringe one or more claims of the ’033

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Rugged Phone Case products.

       212.       For example, the Blackweb Rugged Phone Case products meet each and every

limitation of at least claim 1 of the ’033 Patent, as shown in Exhibit H2.

       213.       Further, Fellows has contributorily infringed and induced infringement of the ’033

Patent, and continues to do so, by offering to sell and selling the Blackweb Rugged Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’033

Patent through at least the use the product.

       214.       As set forth in Exhibit H2, the Blackweb Rugged Phone Case products constitute a

material part of at least claim 1 of the ’033 Patent, which on information and belief Fellowes knows

are especially made for use in infringement of at least claim 1 of the ’033 Patent. The Blackweb

Rugged Phone Case products are not a staple article of commerce suitable for a substantial non-

infringing use.

       215.       Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       216.       Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                              COUNT XII

                  Infringement of U.S. Patent No. 9,906,259, under 35 U.S.C. § 271

       217.       Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.



                                                   41
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 42 of 50 PageID #:42




       218.    As its twelfth claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 9,906,259, entitled “Protective cover for electronic device” (the “’259 Patent”), which

was duly and lawfully issued by the United States Patent and Trademark Office on February 27,

2018. A true and correct copy of the ’259 Patent is attached as Exhibit I1.

       219.    The ’259 Patent lists Curtis R. Richardson and Douglas A. Kempel as inventors.

       220.    The rights, title, and interest in the ’259 Patent were assigned to OtterBox, which

is the sole owner of the ’259 Patent.

       221.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’259 Patent.

       222.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’259 Patent.

       223.    Notwithstanding notice that the features and technologies of the OtterBox products

were covered by numerous patents, Fellowes deliberately and willfully copied the embodying

designs, which deliberate and willful copying, on information and belief, continues to this day

unabated.

       224.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’259 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       225.    Fellowes has at no time been licensed to practice the teachings of the ’259 Patent.

       226.    Fellowes has infringed and continues to infringe one or more claims of the ’259

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Rugged Phone Case products.


                                                42
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 43 of 50 PageID #:43




       227.     For example, the Blackweb Rugged Phone Case products meet each and every

limitation of at least claim 14 of the ’259 Patent, as shown in Exhibit I2.

       228.     Further, Fellows has contributorily infringed and induced infringement of the ’259

Patent, and continues to do so, by offering to sell and selling the Blackweb Rugged Phone Case

products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’259

Patent through at least the use the product.

       229.     As set forth in Exhibit I2, the Blackweb Rugged Phone Case products constitute a

material part of at least claim 14 of the ’259 Patent, which on information and belief Fellowes

knows are especially made for use in infringement of at least claim 14 of the ’259 Patent. The

Blackweb Rugged Phone Case products are not a staple article of commerce suitable for a

substantial non-infringing use.

       230.     Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       231.     Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                           COUNT XIII

                Infringement of U.S. Patent No. 10,044,396, under 35 U.S.C. § 271

       232.     Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       233.     As its thirteenth claim for relief, Plaintiffs allege that Fellowes has infringed U.S.

Patent No. 10,044,396, entitled “Protective cover for electronic device” (the “’396 Patent”), which

was duly and lawfully issued by the United States Patent and Trademark Office on August 7, 2018.

A true and correct copy of the ’396 Patent is attached as Exhibit J1.
                                                 43
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 44 of 50 PageID #:44




       234.    The ’396 Patent lists Curtis R. Richardson and Douglas A. Kempel as inventors.

       235.    The rights, title, and interest in the ’396 Patent were assigned to OtterBox, which

is the sole owner of the ’396 Patent.

       236.    Plaintiffs have complied with the statutory notice provision of 35 U.S.C. § 287,

including by physically marking the embodying products with an address of a posting on the

Internet, accessible to the public without charge, that associates Plaintiffs’ embodying products

with the number of the ’396 Patent.

       237.    By so marking the embodying products, Plaintiffs have provided Fellowes with

constructive notice of the ’396 Patent.

       238.    Notwithstanding notice that the features and technologies of the OtterBox products

were covered by numerous patents, Fellowes deliberately and willfully copied the embodying

designs, which deliberate and willful copying, on information and belief, continues to this day

unabated.

       239.    By virtue of this deliberate conduct, Fellowes’ infringement of the ’396 Patent’s

teachings has been and continues to be willful, entitling Plaintiffs to enhanced damages.

       240.    Fellowes has at no time been licensed to practice the teachings of the ’396 Patent.

       241.    Fellowes has infringed and continues to infringe one or more claims of the ’396

Patent literally and/or under the doctrine of equivalents, through its manufacture, use, sale,

importation, and/or offer to sale the Blackweb Rugged Phone Case products.

       242.    For example, the Blackweb Rugged Phone Case products meet each and every

limitation of at least claim 1 of the ’396 Patent, as shown in Exhibit J2.

       243.    Further, Fellows has contributorily infringed and induced infringement of the ’396

Patent, and continues to do so, by offering to sell and selling the Blackweb Rugged Phone Case


                                                44
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 45 of 50 PageID #:45




products to Walmart, and through Walmart, to Fellowes’ customers who directly infringe the ’396

Patent through at least the use the product.

       244.       As set forth in Exhibit J2, the Blackweb Rugged Phone Case products constitute a

material part of at least claim 1 of the ’396 Patent, which on information and belief Fellowes knows

are especially made for use in infringement of at least claim 1 of the ’396 Patent. The Blackweb

Rugged Phone Case products are not a staple article of commerce suitable for a substantial non-

infringing use.

       245.       Fellowes’ historical and ongoing willful and deliberate conduct makes this an

exceptional case where the trebling of damages and an award of fees under 35 U.S.C. § 284–285

is warranted.

       246.       Plaintiffs have suffered and will continue to suffer damages from Fellowes’

ongoing acts of infringement.

                                             COUNT XIV

              Illinois Uniform Deceptive Trade Practices Act, 815 ILCS 510/1 et seq.

       247.       Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       248.       As its fourteenth claim for relief, Plaintiffs allege unfair and deceptive acts in

violation of the Illinois Uniform Deceptive Trade Practices Act, codified at 815 ILCS 510/1 et seq.

       249.       Plaintiffs and Fellowes are competitors in the protective case market.           This

competition is demonstrated by, at least, the presentation of the accused products alongside and

in-between Plaintiffs’ respective products:




                                                   45
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 46 of 50 PageID #:46




       250.    As detailed above, Fellowes has willfully and deliberately designed its Blackweb

Waterproof Phone Case products in a way likely to cause confusion in and misunderstanding for

consumers as to the affiliation, source, sponsorship, approval, certification, connection, or

authorization of the subject products sold in the State of Illinois by Fellowes.

       251.    Fellowes’ actions constitute unfair and deceptive acts and practices in the conduct

of business, trade, or commerce, in violation of the Illinois Uniform Deceptive Trade Practices

Act, 815 ILCS 510/1 et seq.

       252.    The consuming public is likely to be and, on information and belief has been,

damaged as a result of Fellowes’ deceptive trade practices.

       253.    As detailed above, the wholesale mimicry by Fellowes of products authorized to

use the LIFEPROOF Trade Dress and design language has been willful and deliberate. This

conduct has caused, and will continue to cause, Plaintiffs irreparable injury and damages for which

there is no adequate remedy at law.




                                                 46
    Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 47 of 50 PageID #:47




                                           COUNT XV

               Unfair Competition Under the Common Law of the State of Illinois

       254.    Plaintiffs repeat and re-allege each and every allegation and exhibit of the foregoing

paragraphs as though fully set forth herein.

       255.    As its fifteenth claim for relief, Plaintiffs allege unfair competition under the

common law of the State of Illinois.

       256.    Through the sale of the Blackweb Waterproof Phone Case products, Fellowes has

engaged in unfair competition under the common law of the State of Illinois.

       257.    As detailed above, Fellowes has sought to mislead consumers, by creating a

likelihood that the relevant market for consumers of protective cases is likely to believe that the

Blackweb Waterproof Phone Case products were designed, manufactured, sold, or otherwise

authorized by Plaintiffs.

       258.    Fellowes’ actions have damaged and will continue to damage Plaintiffs irreparably,

for which injury and damages Plaintiffs have no adequate remedy at law.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for the following relief:

       A. That judgment be entered in favor of Plaintiffs and against Fellowes on each Count of

           the Complaint;

       B. That the Court order that Fellowes, along with its officers, agents, directors, employees,

           representatives, successors, assigns, and any persons, organizations, firms, or

           corporations in concert or participation with Fellowes, be permanently enjoined from:

                   a. Manufacturing, using, selling, offering to sell, importing, or marketing any

                       products that embody or incorporate protectable elements of the

                       LIFEPROOF Trade Dress, or any other trade dress or product configuration
                                                47
Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 48 of 50 PageID #:48




                that is confusingly similar to the LIFEPROOF Trade Dress or LifeProof

                brand products;

             b. Diluting or infringing Plaintiffs’ LIFEPROOF Trade Dress rights, eroding

                the distinctiveness of the LIFEPROOF Trade Dress, and damaging

                Plaintiffs’ goodwill, reputation, and business;

             c. Engaging in deceptive trade practices relating to Plaintiff’s LIFEPROOF

                Trade Dress;

             d. Otherwise competing unfairly with Plaintiffs in any manner;

             e. Infringing any claim of the ’325, ’466, ’180, ’834, ’950, ’598, ’684, ’033,

                ’259, and/or ’396 Patents (collectively, the “Patents-in-Suit”);

  C. That Fellowes be ordered to prepare and distribute to its customer and the general

     public corrective statements disclaiming any association between Plaintiffs or

     LifeProof brand products and Fellowes’ Blackweb Waterproof Phone Case products;

  D. That Fellowes be required to destroy or surrender for destruction any remaining

     inventory of the Blackweb Waterproof Phone Case products, along with any similar

     products or materials in its possession or control that violates Plaintiffs’ rights in the

     LIFEPROOF Trade Dress, and to recall and make reasonable efforts to obtain the return

     of any infringing and/or confusingly similar products from its customers, including

     Walmart;

  E. That Plaintiffs be awarded damages in an amount to be fixed by the Court for Fellowes’

     acts of trade dress infringement and unfair competition, Illinois State Statutory

     deceptive trade practices, and common law unfair competition, including:




                                          48
Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 49 of 50 PageID #:49




            a. Actual damages in an amount sufficient to compensate Plaintiffs for their

                injuries, including for any lost profits for lost sales of LifeProof brand

                products, and an amount sufficient to compensate Plaintiffs for any and all

                damage caused by Fellowes’ unlawful acts, including Plaintiffs’ loss of

                goodwill and injury to reputation, such damages to be trebled;

            b. A reasonable royalty for Fellowes’ acts of trade dress infringement, such

                amount to be trebled;

            c. An accounting and disgorgement of all profits, gains, and advantages

                received by Fellowes from sales and revenues made as a result of its acts,

                such amount to be trebled;

            d. Punitive damages for Fellowes’ willful and malicious acts of common law

                unfair competition and Illinois statutory deceptive trade practices;

  F. That Plaintiffs be awarded damages adequate to compensate Plaintiffs for Fellowes’

     act of infringement of the Patents-in-Suit, but in no event less than a reasonable royalty,

     such amount to be trebled based on Fellowes’ willful infringement, pursuant to 35

     U.S.C. § 284;

  G. That this case be found exceptional based on Fellowes’ deliberate infringing actions

     and disregard for Plaintiff’s rights in the LIFEPROOF Trade Dress, and that this Court

     award Plaintiffs’ all reasonable attorneys’ fees, costs, and disbursements incurred as a

     result of this Action, pursuant to 15 U.S.C. § 1117;

  H. That this case be found to be exceptional based on Fellowes’ deliberate infringing

     actions and disregard for Plaintiff’s patent rights, and that this Court award Plaintiffs’

     attorneys’ fees, pursuant to 35 U.S.C. § 285;


                                           49
Case: 1:19-cv-06195 Document #: 1 Filed: 09/16/19 Page 50 of 50 PageID #:50




  I. Plaintiffs’ costs of this Action; and

  J. Such other and further relief deemed just by this Court.



  Dated: September 16, 2019.

                                        Respectfully submitted,


                                        By: /s/ Reid P. Huefner

                                              James W. Beard (pro hac forthcoming)
                                              James Sawtelle (pro hac forthcoming)
                                              Sherman & Howard L.L.C.
                                              633 Seventeenth Street, Suite 3000
                                              Denver, Colorado 80202
                                              303.297.2900 (Telephone)
                                              303.298.0940 (Facsimile)

                                              Reid P. Huefner
                                              Margaret A. Herrmann
                                              Irwin IP LLC
                                              222 South Riverside Plaza
                                              Suite 2350
                                              Chicago, IL 60606
                                              312.667.6080 (Telephone)
                                              rhuefner@irwinip.com
                                              mherrmann@irwinip.com

                                              Attorneys for Plaintiffs




                                             50
